One-minute speeches on matters of political importance
(HU) Last week, for the third time, the Hungarian Academy of Sciences organised the World Science Forum in cooperation with the EU, UNESCO and the International Council for Science. Scientists and decision-makers from more than 60 countries participated in the World Science Forum, including four Heads of State, the Director-General of UNESCO and the Commission's Environment [...] (interjection: I am sorry, Mr President, but I cannot carry on like this!).
As László Sólyom, President of the Republic of Hungary, recommended the creation of a world environment organisation in his address, the leaders of the United Nations Environment Programme announced the formation of a new international organisation. It was recommended at the World Forum that the parliaments of as many countries as possible should establish the institution of a commissioner responsible for future generations.
The main message of the World Forum is that science and politics must act together to halt climate change and the destruction of the environment. According to the participants, a 'scientific Davos' has been created in Budapest, in other words, Budapest is now for science what Davos is for economic issues.
The next event in the series will be in 2009, when it is intended to host the world's science, education and finance ministers in Budapest, as the main event of the Year of Creativity. I would like to ask the Commission and you to support the event and the concept behind it, that is to say, we must defend ourselves and future generations as well as the environment and sustainability. Thank you for the floor, Mr President.
Mr President, one of the greatest problems in relation to EU policy is implementation. This is particularly true in relation to directives relating to Lisbon and climate change.
On 4 January 2006 the energy performance of the Buildings Directive should have been implemented in all Member States. This would have led to massive energy savings. The problem is that only eight countries communicated full transposition on time. That means that all of the following countries have failed to implement the laws that they themselves signed up to: France, Italy, Belgium, Luxembourg, the UK, Spain, Austria, Finland, Sweden, Estonia, Latvia, Poland, the Czech Republic, Slovenia, Hungary, Romania, Greece, Cyprus and Malta.
The EU will lose credibility and its attempts to reduce carbon emissions will not be taken seriously unless its laws are respected on time. I urge you to write to the Member States I have just mentioned, to speed up implementation of this important directive.
(RO) The safety of Italian citizens on the territory of Italy comes within the exclusive jurisdiction of the Italian Government. The Government of Romania cannot intervene in any way. The thing that the Government of Romania can do, and it has done it, is to cooperate and provide all necessary information in order to prevent possible crimes committed by Romanian citizens.
Up to now, the Italian Government has had no strategy to improve the situation of Roma on its territory. The best proof is the fact that the Italian Government has made no request to receive European funds for the integration of Roma, although it was obvious that the Roma had started to represent a problem that required an approach for several years.
The European Union Member States have the right to expel citizens who commit crimes, but no country of the European Union can have the right to expel European citizens who might be criminals, without having committed a blamable act.
Directive 38 of 2004 clearly explains these situations and the Italian Government Decree exceeds the spirit of the European Directive.
The European Parliament and the European officials should take a stand regarding Decree 181 of 1 November 2007 and ask the Italian Parliament for the final form of the law to comply with the letter and spirit of the European Directive.
- (PL) Mr President, recently Valéry Giscard d'Estaing, former President of France and the main architect of the Constitutional Treaty that was rejected in the French and Dutch referendums, stated that the EU Reform Treaty adopted in Lisbon was no more than a revised version of the Constitutional Treaty, from which references to the Constitution had deliberately been removed.
Let me quote his words: 'above all to head off any threat of referenda by avoiding any form of constitutional vocabulary' - end of quote.
That is how EU citizens learned that a referendum on the Reform Treaty is a threat to Europe, and the authors of this Treaty concede that manipulations are deliberately being practised to deceive the peoples of Europe.
This outrageous utterance shows that referendums on the Treaty are needed, but before they are held an honest debate is required, not least in the forum of the European Parliament. Our electorate must be made aware of what this document really is.
(CS) Ladies and gentlemen, during a recent meeting with Czech citizens I was informed that there are still people there who are experiencing difficulties with the still pending harmonisation of EU legislation on concessions for disabled people travelling outside their home country. I have already spoken this year in Parliament about the fact that harmonisation of EU legislation, which would enable people with different degrees of mental and physical disability to obtain a single document entitling them to concessions throughout the EU, would allow them to exercise their right to free movement, and as such it would enable them to participate more fully in our society.
Another issue voiced by the citizens that merits our attention concerns the deadline for calls for submissions of projects for financing under the European Social Fund. I appreciate that the funds are directed to the citizens in need. However, drawing up and submitting projects in the period between the launch of the call and the deadline for submission is, according to disability organisations, at times a superhuman achievement even for a completely healthy person. I know that the Reform Treaty gives greater consideration to people with disabilities but it will not resolve everything. We must therefore look at whether we need to pay more attention to people with disabilities. Where are the boundaries between the able-bodied and the disabled? As far as assistance goes, who is the giver and who is on the receiving end? Any one of us might one day find ourselves on the other side of this equation.
- (PL) Mr President, the Polish press has reported that the names of two Polish women have been left off the memorial in Madrid commemorating the victims of the terrorist attack on 11 March 2004. The missing names are those of Danuta Teresa Szpila and Alina Maria Bryk. Their families are offended. The memorial was unveiled eight months ago.
The names of immigrants from Morocco and Romania have also been omitted. I am therefore asking my fellow Members from Spain: has this error been put right yet? Why were these names not included on the memorial? I would also ask, Mr President, that you show an interest and intervene in this matter.
(BG) Mr. Chairman, Members of Parliament,
Ahmed Dogan, the leader of the anti-constitutional Turkish party Movement for Rights and Freedoms which holds the mandate of the Bulgarian Government, declared in the night of the run-off of the local elections that vote shopping was an European practice. That disgraceful statement evoked the justified anger of the Bavarian Minister of European Affairs Markus Söder. In his interview for Die Welt Söder demanded that an investigation be carried out and the EU funds be stopped for Bulgaria.
The MRF is the political heir to a Turkish terrorist organisation. Ahmed Dogan was the founder of that organisation, for which he was convicted and imprisoned as a terrorist. Right from the outset, Ataka Party has always opposed the existence of this mafiotized structure whose funds are used for vote shopping, as well as for economic racketeering and horrendous discrimination of Bulgarians in their own country.
The stopping of EU funds will be tantamount to penalizing the Bulgarian people because of a political mafioso. Therefore it is better to stop Dogan instead! If he found the vote shopping to be an European practice, then you could imagine how the four representatives of the Movement for Rights and Freedoms came to the group of Liberals here, in the European Parlia\ment!
This Parliament should condemn the anti-democratic statements of Ahmed Dogan and form an inquiry committee to investigate the recent local elections and the elections for the European Parliament held in May this year. Thank you!
(CS) Ladies and gentlemen, the final decision on the entry of nine EU Member States into the Schengen area was welcomed with enthusiasm by the citizens of the Czech Republic. It will imply formal changes to the security system and protection of national borders and facilitate the free movement of goods and people, but it will also have some surprising complications. At the recent meeting of local authorities from South Bohemia, Bavaria and Upper Austria, some experts mentioned that the new obstacle along the former national borders could be the so-called 'non-interference zone' of the Šumava National Park. Some tourist routes from Bavaria border the non-interference zone and the strict environmental laws do not allow these routes to cross Czech territory. Not so long ago there was an Iron Curtain along the Czech-Austrian and Czech-German borders, which cut off the former East Germany and Czechoslovakia, ruled by a totalitarian communist regime, from the democratic world. We might live to experience a situation whereby the people in these regions are divided not by an iron but by a green curtain.
(DE) Mr President, I beg your pardon, but in the second-to-last intervention the German translation by our otherwise extremely capable interpreter stated that Mr Söder was Bulgaria's Minister for Europe. I think it is important to point out, however, that he is in fact Bavaria's Minister for Europe, and this shows how important it is that we receive written minutes again, and not only audiovisual recordings.
We shall note that.
Mr Dîncu now has the floor. Is he absent?
Mr President, this is a 'catch-the-eye' debate.
How did that Member manage to catch your eye without being here?
I understand that you have an interest in promoting 'catch-the-eye', so you have succeeded!
Mr President, I would like to draw your attention to the increasing activity of far-right extremist forces, which sometimes we tend to forget and even to forgive.
In less than a month we have faced a number of worrying events. In October a group of young Italians outraged the memory of the Holocaust, shouting in favour of Hitler in the Dachau concentration camp. Spain has witnessed racist attacks against immigrants in Barcelona and Madrid. The paramilitary Hungarian Guard has shown its violent face in Budapest. In recent days we have seen far-right ideas which are contrary to the very basic values of our European project infecting political life in Belgium and Italy and influencing political decisions and actions.
Special attention should be given to last week's far-right rally in Prague, which attempted to celebrate the 1938 anti-Jewish purge known as the Kristallnacht on 9 November. All these events are becoming part of our daily life. It is time to wake up. We, the European parliamentarians, should lead the battle for the principles which brought us into this House: peace, democracy, tolerance, justice and solidarity. Let me underline that the existence of a far-right political group in this Parliament is encouraging extremists across Europe. My only hope is that this abuse of democracy will soon be brought to an end.
Mr President, it is almost certain that the foot-and-mouth disease virus that caused enormous damage to the British economy last summer escaped from the Pirbright Laboratory in Surrey. This establishment is an EU reference laboratory which is supposed to protect our animals from contagious diseases and not to cause epidemics through incompetence.
In the last two weeks the same laboratory has been the protagonist in what appears to be another fiasco. It has been issuing scores of confusing and sometimes contradictory results, with respect to foot-and-mouth disease, on animal samples sent from Cyprus. This apparent irresponsible behaviour has had severe effects on hundreds of farmers on the island. The Cyprus authorities blame all the confusion on the European Commission, and the citizens are understandably rather upset.
Before Pirbright causes another dangerous blunder, could you please ask the Commission to take this laboratory off the list of animal testing reference laboratories and replace it with a more trustworthy facility, for agriculture's sake?
- (PL) Mr President, I would like to raise an issue that was bothering us all not so long ago; namely the change from summer to winter time (and back again in March).
It is said that this brings considerable savings in electricity consumption. It seems to me that this is not so, as the amount of daylight does not change in any way. Nor does electricity consumption for street lighting, as this is regulated automatically, depending on the amount of natural light available.
Electricity consumption at industrial plants does not change. The only minor savings are in household electricity consumption, but new timetables are printed, trains are stopped, there is disruption for the elderly and also for children, and there is disruption to information systems. I would be glad, Mr President, if Parliament were to hear authoritative information from the Commission concerning the gains and losses brought about by the time change.
Mr President, I would like to bring to the attention of the House a proposal by FIFA, the governing body of football, allowing players born in Northern Ireland to represent the Republic of Ireland. The Northern Ireland football team has a very proud history going back many decades and has produced many great football teams over the years, defeating many of the large nations in Europe. Over those years, Northern Ireland has had many difficulties, as it has over the past 30 years, but during all that time, soccer was able to bring the people together. So I say clearly to FIFA: you are wrong to go down this road, and it would certainly not help Northern Ireland's chances of developing totally in the future, especially at a time when we believed we were returning to normality.
Mr President, I would like to raise the issue of Cadbury Schweppes, which has just announced in my own constituency that it is going to close its factory in Keynsham with the loss of 500 jobs and move production to Poland. This has been opposed by the British and Polish trade unions as they believe that this is an attempt by Cadbury Schweppes to race to the bottom, with people prepared to take the lowest wages being taken on board.
Chocolate has been produced in Keynsham for 250 years, and for nearly 100 years by Cadbury Schweppes. It is going to create 500 job losses there and the total, with the knock-on effects for subcontractors, will be something like 1 500.
It is hoping to get European money to help pay for moving this production. I am fully in favour of European job-creation projects, and I hope that the Commission will continue them - whether in the United Kingdom, Poland or elsewhere - but money from the European Union is for job creation and not job relocation. I hope the point will be made very clearly to the Commission that we do not expect it to pay for these job losses.
- (PL) Mr President, EU integration is passing through a series of phases. As a result of implementation of the Schengen Agreement, another group of states will enter the area which border restrictions and controls have been lifted. We welcome this, as a considerable proportion of Poland's eastern border is also an EU border.
The entry into force of the Schengen provisions has obliged on Poland to carry out extra controls on this border. I am thinking particularly of the border with Ukraine, a state that is becoming an important EU partner since its democratic and economic transition. Poland and Ukraine are linked by centuries of history as neighbours. Today we need especially close contacts and cooperation between our citizens and our peoples.
We must therefore create good conditions and make it convenient for people crossing the Ukrainian-Polish, border - that is, the Ukrainian-EU border - while keeping unnecessary administrative requirements and costs to a minimum. This should not be a border of division, but one of neighbourly cooperation - a border that in future will persist only formally, on paper, when Ukraine becomes integrated into the EU - and let us hope that it will.
(HU) Mr President, ladies and gentlemen, I would like to speak about the situation that has developed in connection with that of the Romanian Roma in Italy. I feel it is regrettable that such a tragedy had to occur in order for the Italian decision, which everyone has interpreted differently, to shed light on the real problem, which I have represented at every forum for as long as I can remember.
In this very Chamber I always mentioned the lack of a Roma integration policy during the accession discussions for Romania and Bulgaria. If minority groups leave their homeland in the hope of a better life, that is also a problem. But it is also an enormous problem that there are discriminatory situations within the borders of the European Union and certain minority groups are forced to leave the land of their birth.
The time has come to create the comprehensive strategy that we voted for in our decision of April 2005 - this Parliament voted for it - in which we asked the Commission to urge the Member States to create the strategy. Romania, Bulgaria, Hungary and Slovakia have already created the strategy and are participating in the Decade of Roma Inclusion programme.
If the 2005 guidelines and Parliamentary decision were not satisfactory for the Commission or for the other Member States, the matter must be taken up again. We not only need to create a comprehensive Roma strategy but, with regard to urging the creation of the strategy and to its seriousness, we also need to create a so-called EU fund as soon as possible in the interests of fully integrating the Roma, especially in order to stop educational segregation.
- (PL) Mr President, I was really supposed to be speaking today about the situation in Burma, but information I have received obliges me to draw your attention once again to Russia.
While preparations for the European Union summit were taking place in Mafra, in the Russian city of Kazan, 720 kilometres from Moscow, another round in the long-running battle between the authorities and the media was being played out. This time the part of victim was played by Natalia Petrova, a maker of documentary films about, among other subjects, Chechnya. The role of the torturers was played by plain-clothes officers from the local police.
They arrested Ms Petrova at her home in front of her parents and two small children. During her arrest she lost consciousness, was struck several times and was burned with cigarettes. She came round at police headquarters, from where she was released after a few hours. One of the journalist's daughters also suffered injuries, as did her mother. Are these the standards of police behaviour in a democratic state that is a member of the Council of Europe? Are these events to be robustly exposed in this forum in order to make Europe aware of what is really happening in Russia?
(PT) I should like to use the opening of the plenary session of the European Parliament to express our solidarity with the Gestnave and Erecta workers who are doggedly and courageously continuing to fight for integration into Lisnave. That integration, if they achieve it, is merely the implementation of what is stipulated in the agreement signed 10 years ago between the Portuguese State and the Mello Group within the framework of the restructuring of the Setúbal peninsula shipbuilding industry, but also of what is enshrined in the Portuguese Labour Code.
Finally, I should like to express our full support for the innumerable initiatives which the Gestnave, Erecta and Lisnave workers have taken over the years to enforce the law and bring justice for the workers and the future of the shipbuilding and repair industry in Portugal.
Mr President, a recent poll in Ireland showed support for the Reform Treaty to be at alarmingly low levels of just under 25% saying yes and over 62% undecided. Yet this week the Commission's draft legislative work programme for 2008 states that 'work will also be continued in order to allow companies to choose an EU-wide tax base'.
Dr Sean Barrett, a senior lecturer in economics at Trinity College Dublin, has today described the reduction of the corporation tax rate in Ireland from 50% in the 1980s to 12½% a decade later as 'the most important policy measure that achieved the transformation of Ireland'.
The concept of an EU-wide tax base with the dangerous option to collect corporation tax on sales based on the rate in each country undermines trust, contributes to rising Euro-scepticism in Ireland and is extremely misplaced in the context of the ratification of the Reform Treaty.
I therefore ask that this matter be raised urgently with the Commission. Our focus should be on the important elements of the proposed Treaty and the real obstacles in the internal market, not jeopardising emerging markets, inward investment and the future ratification of the Treaty by working on an unwise, distrusted and thus unacceptable common tax-base proposal.
Commissioner Figeľ is here, so I am sure that he has taken careful note of that.
(SK) This coming 17 November is for the Czech and Slovak people as symbolically important as the fall of the Berlin Wall was for the Germans.
Eighteen years ago a barbarian totalitarian regime came to an end in these countries. Subsequently, the Czech and Slovak people once more became part of Europe. Because of this event, 17 November is an anniversary that is alive, a symbol of something important to be remembered. The united Europe is founded on the defeat not just of Nazism but also of Communism. Just as not dealing with the Nazi crimes and criminals has been a threat to Europe, the same applies to the crimes of the Communist regime.
I would like to recall here the legacy of Pope John Paul II, whose famous words 'do not be afraid' were an important display of solidarity for Slovak dissent. I would also like to mention President Reagan, whose words about the 'Evil Empire' turned him into our President, even though we did not vote for him. Communism was defeated by the courage of men and women; injustice made way for justice. Freedom is a great gift, and I am pleased to be able that today as a Member of the European Parliament.
(HU) A decisive majority of the European Parliament has rightly been disgusted with events in Italy, but there is extraordinarily great hypocrisy in this, ladies and gentlemen. As if we didn't know that there are 3-4 million Roma living in difficult circumstances in Romania; as if we didn't know that there are 12 million Roma living in Europe. This also demonstrates that the European Union does not have a minorities policy, not for indigenous minorities, not for the Roma, nor for migrant minorities.
I am pleased and proud that the European Socialists have condemned the principle of collective guilt in Italy, and I would also have been pleased if my own group had done the same with regard to the collective branding of the Hungarian minority living in Slovakia.
Mr President, I would very much like to ask that during this parliamentary session there should at last be a person responsible for minority matters in the European Parliament, the Subcommittee on Human Rights should finally be a proper committee, and there should finally be some monitoring, since our President is a truly 'minority-friendly' President. Thank you.
(DE) Mr President, we saw only recently the fourth anniversary of the imprisonment of Mikhail Khodorkovsky and Platon Lebedev, who has heart problems and is suffering from hepatitis. It is unacceptable that these two men remain in prison in the Siberian city of Chita, in violation of Russian law.
For spurious reasons, their applications for early release, which is possible under Russian law, were overruled, despite good behaviour. This was clearly a step designed to keep opposition to a minimum before next year's election.
When our group visited Moscow two weeks ago, I met with Mr Khodorkovsky's lawyer, Mr Yuri Schmidt. We also met with various other representatives of Memorial, with Garry Kasparov and Grigory Yavlinsky, all of whom confirmed that the Yukos problem is very much a political one. I therefore call upon the EU to address human rights violations more intensively and clearly in its dialogue with Russia. What matters here is not retribution, but humanity and justice.
- (EL) Mr President, ladies and gentlemen, I would like to talk about the tragic political situation in Lebanon and the role that the EU is urgently called upon to play. Today is all too typical of this crisis, because once again the election of the President of the Republic has been postponed.
Regional power squabbles affecting Lebanon have deepened the rift between political groups. As a result, the people are being held hostage, there is a risk of civil war and the whole area is unstable.
The EU, which is in partnership with Lebanon, is following an action plan determined by its Neighbourhood Policy. The EU and its Member States contribute 40% of international development aid. The Union has met its responsibilities in the strengthened peacekeeping force. Yet all this is useless unless a national agreement is reached to avert the crisis. The way ahead is difficult, if not impossible, owing to the failure of the presidential election. The Union must play its part as an effective negotiator and initiate real dialogue. We have no time to dither; we cannot just wait and see.
Mr President, the European Court of Human Rights recently made a ruling with far-reaching implications. The case in question was that of the Amalgamated Society of Locomotive Engineers and Firemen versus the UK. It concerned Mr Jay Lee, who had been a member of ASLEF and the British National Party. Mr Lee was expelled by ASLEF because of his BNP membership. The Court upheld this action.
The BNP is a political party with its roots in neo-Nazism. Nevertheless, under UK law, membership is perfectly legal. The British Government has conceded that trade union law must now be amended so that unions can expel members whose political views they do not like.
The role of trade unions is to collectively represent the material interests of their members in the workplace, not to decide what political views are acceptable or unacceptable. The Court's decision is yet another European nail in the coffin of British liberties.
Mr President, we were shocked at last week's violent clashes between protestors and police in Tbilisi, Georgia. The fact that President Mikhail Saakashvili declared a state of emergency to overcome the riots and conducted a violent crackdown is highly alarming.
According to statements from the participants, the riots had nothing to do with external influences, but were the expression of severe displeasure with the Government.
President Saakashvili overreacted, since violence is not an appropriate solution when addressing the justified concerns of the opposition. Furthermore, President Saakashvili declared that there would be presidential elections in Georgia in January 2008.
We should not overlook the disturbances. The EU has provided Georgia, as a European Neighbourhood Policy country of destination, with advice on carrying out its regime transition. We should ask ourselves whether we have done our best to avoid such a crisis from occurring and, moreover, whether we can be sure that this will not reoccur in some other destination country.
Mr President, at the recent Mafra summit, the Russian side proposed founding an institute to monitor the human rights situation in the EU countries. The Russian representatives commend this initiative as a political measure to counterbalance continued EU criticism of the worsening human rights situation in Russia. The institute in question will be financed by Russia.
In my opinion, the EU leaders should in principle avoid such attempts to politicise human rights issues. It is true that there exist adequate human rights dialogue mechanisms between the EU and Russia. These mechanisms unfortunately have not been adequately used, due mainly to the lack of Russian response to the problems raised by the EU.
Following this idea, one could imagine that, next, President Ahmadinejad will insist on establishing on EU territory an Iranian-financed institute on human rights and Holocaust studies. I am convinced that initiatives like this can only discredit the noble cause of defending human rights.